          Case 1:19-cv-11234-ADB Document 6 Filed 06/27/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

************************************
MON ETHOS PRO CONSULTING, LLC,
            Plaintiff,

               V.                                    Case Number: 1:19-cv-11234-ADB

RAYMONT EDMONDS,
            Defendant.
************************************

                                 NOTICE OF APPEARANCE

       Please enter the appearance of the undersigned, Joseph J. Balliro, Jr., for all purposes on

behalf of the Plaintiff, Mon Ethos Pro Consulting, LLC.

                                                            Respectfully Submitted,
                                                            On Behalf of the Plaintiff
                                                            Mon Ethos Pro Consulting, LLC


                                                            /s / Joseph J. Balliro, Jr.
                                                            Joseph J. Balliro, Jr., Esquire
                                                            Balliro & Balliro
                                                            Law Office of Joseph J. Balliro, Jr.
                                                            300 Salem Street
                                                            Wilmington, Massachusetts 01887
                                                            (617) 823-2576
                                                            BBO# 550194
                                                            joeballirojr@gmail.com


                                CERTIFICATE OF SERVICE

      I hereby certify that on June 27, 2019, I electronically filed the foregoing document through
the CM/ECF system which will be sent electronically to the registered participants as identified on
the NEF.

                                                            /s / Joseph J. Balliro, Jr.
          Case 1:19-cv-11234-ADB Document 6 Filed 06/27/19 Page 2 of 2




                                      CERTIFICATION

       I, Joseph J. Balliro, Jr., do hereby certified the above Notice of Appearance complies
with Rule 5.2 of the Federal Rules of Civil Procedure, Privacy Protection For Filings Made with
the Court and all Local Rules regarding the Protection of Privacy.


                                                           /s / Joseph J. Balliro, Jr.

Dated: June 27, 2019




                                               2
